Name: 2014/33/EU: Decision of the European Central Bank of 30Ã August 2013 on the paying-up of the European Central BankÃ¢ s capital by the non-euro area national central banks (ECB/2013/31)
 Type: Decision
 Subject Matter: monetary economics;  EU finance;  monetary relations;  financial institutions and credit;  budget
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/63 DECISION OF THE EUROPEAN CENTRAL BANK of 30 August 2013 on the paying-up of the European Central Banks capital by the non-euro area national central banks (ECB/2013/31) (2014/33/EU) THE GENERAL COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 47 thereof, Whereas: (1) Article 47 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the Statute of the ESCB) provides that national central banks of Member States with a derogation (hereinafter non-euro area NCBs) do not need to pay up their subscribed capital unless the General Council, acting by a majority representing at least two thirds of the subscribed capital of the European Central Bank (ECB) and at least half of the shareholders, decides that a minimal percentage has to be paid up as a contribution to the ECBs operational costs. (2) Article 1 of Decision ECB/2013/20 of 21 June 2013 on the paying-up of the European Central Banks capital by the non-euro area national central banks (1) provides that each non-euro area NCB shall pay up 3,75 % of its share in the ECBs subscribed capital with effect from 1 July 2013. (3) Decision ECB/2013/28 of 29 August 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (2) provides for the adjustment of the key for subscription to the ECBs capital (hereinafter the capital key) in accordance with Article 29.3 of the Statute of the ESCB and establishes with effect from 1 January 2014 the new weightings assigned to each NCB in the adjusted capital key (hereinafter the capital key weightings). (4) The ECBs subscribed capital will be EUR 10 825 007 069,61 from 1 January 2014. (5) The adjusted capital key requires the adoption of a new ECB decision repealing Decision ECB/2013/20 with effect from 1 January 2014 and determining the percentage of the ECBs subscribed capital which the non-euro area NCBs are under an obligation to pay up with effect from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 Extent and form of subscribed and paid-up capital Each non-euro area NCB shall pay up 3,75 % of its share in the ECBs subscribed capital with effect from 1 January 2014. Taking into account the new capital key weightings laid down in Article 2 of Decision ECB/2013/28, each non-euro area NCB shall have a total subscribed and paid-up capital of the amounts shown next to its name in the following table: (in EUR) Non-euro area NCB Subscribed capital as at 1 January 2014 Paid-up capital as at 1 January 2014 Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 92 986 810,73 3 487 005,40 Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 174 011 988,64 6 525 449,57 Danmarks Nationalbank 161 000 330,15 6 037 512,38 Hrvatska narodna banka 65 199 017,58 2 444 963,16 Lietuvos bankas 44 728 929,21 1 677 334,85 Magyar Nemzeti Bank 149 363 447,55 5 601 129,28 Narodowy Bank Polski 554 565 112,18 20 796 191,71 Banca NaÃ ionalÃ  a RomÃ ¢niei 281 709 983,98 10 564 124,40 Sveriges Riksbank 246 041 585,69 9 226 559,46 Bank of England 1 480 243 941,72 55 509 147,81 Article 2 Adjustment of the paid-up capital 1. Given that each non-euro area NCB has already paid up 3,75 % of its share in the ECBs subscribed capital as applicable on 31 December 2013 under Decision ECB/2013/20, each of them shall either transfer an additional amount to the ECB, or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the third column of the table in Article 1. 2. All transfers pursuant to this Article shall be made in accordance with Decision ECB/2013/29 of 29 August 2013 laying down the terms and conditions for transfers of the European Central Banks capital shares between the national central banks and for the adjustment of the paid-up capital (3). Article 3 Entry into force and repeal 1. This Decision shall enter into force on 1 January 2014. 2. Decision ECB/2013/20 is repealed with effect from 1 January 2014. 3. References to Decision ECB/2013/20 shall be construed as references to this Decision. Done at Frankfurt am Main, 30 August 2013. The President of the ECB Mario DRAGHI (1) OJ L 187, 6.7.2013, p. 25. (2) See page 53 of this Official Journal. (3) See page 55 of this Official Journal.